Title: Tobias Lear to Thomas Jefferson, 31 May 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] May 31st 1793

By the President’s command T. Lear has the honor to return to the Secretary of State, the draughts & Copies of letters which he sent to the President this day—And to inform the Secretary, that the President is so much indisposed that he does not think he shall be able to meet the Gentlemen at his House tomorrow (the President having had a high fever upon him for 2 or 3 days past, and it still continuing unabated)—he therefore desires that the Secretary of State will request the Attendance of the other Heads of the Departments & the Attorney General at his Office tomorrow, and lay before them, for their consideration &

opinion, such matters as he would have wished to have brought to their view if they had met at the President’s—and let the President know the results of their deliberations thereon.
The President likewise directs T. Lear to send to the Secrety of State the Opinions of the Gentlemen expressed at their last meeting on the subject of Indian Affairs in Georgia, for their signature tomorrow, and to have the blank, which is left therein to limit the time of the service of the troops, filled up.
Also a note from the Attorney General relative to certain communications from Baltimore, which the President thinks shd be laid before the Gentlemen.

Tobias Lear.Secretary to the President of the United States.

